Opinion
Per Curiam.
In this case it seems that during the progress of the trial the plaintiffs discovered that the land in question had been conveyed by the defendant Nelson to the Great Southern Land Company, a stranger to the suit. On motion of plaintiffs, at this juncture, the court entered an order making the land company a party defendant. The amended complaint was filed, and nothing was done in that respect, except, perhaps, to write the name of *410the land company in the title of the cause in the original complaint as a defendant.
The land company filed an answer identical in terms with the answer of the other defendants; but, in the absence of any sort of allegation in the complaint in any way alluding to it, the court is powerless to enter a decree binding the Great Southern Land Company. We are convinced that the plaintiffs have made a good case on the testimony against all the defendants; but, without allegations to support a cause of suit against the one confessedly holding the legal title to the real property in dispute, all that can be done is to dismiss this suit, without costs or prejudice to any cause of suit or action heretofore or now existing in favor of plaintiffs, or either of them, against any or all of the defendants answering herein.
It is so ordered and decreed. Dismissed.